KING, Circuit Judge
(concurring). The evidence in this case, in my opinion, left it a disputable question whether a contract was finally concluded between the parties by the telegrams exchanged, or was to be thereafter consummated by a written contract. The court therefore properly submitted this question to the jury. Williston On Contracts, Section 28; United States v. P. J. Carlin Construction Co., 224 Fed. 859, 862, 138 C. C. A. 449; Whitted & Co. v. Fairfield Cotton Mills, 210 Fed. 725, 732, 128 C. C. A. 219; Jenkins & Reynolds Co. v. Alpena Portland Cement Co., 147 Fed. 641, 656, 77 C. C. A. 625.
There was sufficient evidence to warrant the verdict.